DETAILED ACTION
This office action follows a reply filed on March 4, 2021.  Claims 1 and 2 have been amended.  Claims 1-6, 8, 9, 11-16 and 18-20 are currently pending and under examination.
The 112(b) rejection is withdrawn, as applicants have amended to claim the Tg of the pressure sensitive adhesive system, rather than the Tg of the antimicrobial polymer.
The rejection over Beede in view of US ‘922 and Paul is withdrawn, as Beeded requires the inclusion of a difunctional crosslinking monomer in the antimicrobial polymer; however, this component is excluded by the now claimed “consisting of” limitation.
The rejection over Hobbs in view of Ali and Burton, as set forth in the previous office action, is deemed proper and is therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (US 2005/0249791) in view of Ali (US 2012/0015002) and Burton (US 2005/0123590).
Hobbs teaches an antimicrobial article comprising a layer of a thermoplastic polymer and an adhesive layer having an antimicrobial agent 
Hobbs teaches the adhesive as preferably a pressure sensitive adhesive (p. 5, [0047]) and teaches that the Tg of the adhesive layer is preferably at or below 25ºC (p. 2, [0021]), which overlaps with the claimed range of 0-50ºC and 10-40ºC, and it have been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Hobbs teaches the antimicrobial agents to include “polymers that include a C12-C22 hydrophobe and a quaternary ammonium group” (p. 4, [0045]), but does not teach specific “polymers that include a C12-C22 hydrophobe and a quaternary ammonium group”.
Ali teaches polymers having antimicrobial activity, exemplifying p(DMAEMA-C16Br/A-174/NHMAc/IOA) in a monomer ratio of 50/10/40, which is the same as applicants’ (AM-1).  DMAEMA-C16Br meets applicants’ second monomer when R=methyl, A=-COO-, L1=ethylene, R2 and R3 are methyl, 4=C16H33, X=Br; A-174 is methacryloylpropyl trimethoxy silane and meets applicants’ third monomer; NHMAc is N-(hydroxymethyl)-acrylamide and meets applicants’ third monomer; and IOA is iso-octyl acrylate and meets applicant’s first monomer when R=H, A=-COO- and R1 is iso-octyl group.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the antimicrobial polymers of Ali as the antimicrobial agents of Hobbs, as the polymers of Ali are antimicrobial and comprise a C16 hydrophobe and a quaternary ammonium group, meeting the requirements of Hobbs.  
While Hobbs nor Ali teache the Tg of the pressure sensitive adhesive system, 
Hobbs in view of Ali is prima facie obvious over instant claims 1, 2, 11-14, 16 and 18.
As to claim 3, Hobbs teaches that the pressure sensitive adhesives can include tackifiers and plasticizers (p. 5, [0048]).
As to claims 4 and 5, Hobbs teaches that various combinations of antimicrobial agents can be used, also listing them to include silver, chlorhexidine gluconate, and quaternary ammonium compounds in addition to the quaternary ammonium polymers (p. 4, [0042]-[0045]).  Choosing to use a combination of, for example, a polymer that includes a C12-C22 hydrophobe and a quaternary ammonium group and silver is prima facie obvious.
As to claim 6, Hobbs teaches the antimicrobial agent as being present in an amount of 1-30 wt% (p. 8, [0088]).  A combination of an antimicrobial polymer prima facie obviousness.  See MPEP 2144.05. 
As to claim 8, Hobbs teaches the antimicrobial agent as being present in an amount of 1-30 wt% (p. 8, [0088]), teaching the inclusion of up to 5 wt% surfactants (p. 5, [0054]), and optional inclusion of solvents (p. 8, [0086]), suggesting an adhesive content of 65-99 wt%.
As to claim 9, Ali prepares the same antimicrobial polymers as claimed, teaching a conversion of almost 100% (p. 15, [0208]); therefore, one of ordinary skill in the art would expect the polymers of Ali to possess a number of repeat units of at least 50, as claimed.
As to claim 15, Ali teaches the inclusion of a nonpolar pendant group, which can be derived from a C4-C22 alkyl group (p. 6, [0068]), teaching that it increases the hydrophobicity of the antimicrobial polymer (p. 7, [0075]).  Ali also teaches that the quaternary ammonium group can have the formula –N(R7)(R8)(R9)(X-), where R7-R9 are C1-C22 alkyl groups.  Choosing a quaternary ammonium compound with R7-R8 having C1-C10 alkyl groups is prima facie obvious, as the nonpolar pendant group meets the required “C12-C22 hydrophobe” of Hobbs.
As to claims 19 and 20, Hobbs teaches medical tapes comprising a thermoplastic polymer backing having an adhesive coated thereon, the adhesive .

Response to Arguments
Applicant's arguments filed March 4, 2021 with respect to the Beede rejection have been fully considered and are persuasive; therefore, the rejection has been withdrawn. 
Applicant's arguments filed March 4, 2021 with respect to the Hobbs rejection have been fully considered but they are not persuasive. 
Applicants argue that the pressure-sensitive adhesive polymer and the antimicrobial polymer are not “blendable”, arguing that Ali explicitly teaches applying the antimicrobial polymer to one side of a polymer film and a pressure sensitive adhesive to the other side of the film.
As stated before, Hobbs specifically teaches that the antimicrobial agent is dispersed in the adhesive layer, where “dispersed” is defined to include uniform dispersion in the bulk of the adhesive.  This clearly suggests a blend of the pressure sensitive adhesive polymer and the antimicrobial agent, where the antimicrobial agent is specifically listed to include a polymer of a C12-C22 hydrophobe and a quaternary ammonium compound.  Applicants have not provided any evidence that the pressure sensitive adhesive polymer and the suggested antimicrobial polymers are not “blendable”.
While Ali might not teach blending the antimicrobial polymers with a pressure sensitive adhesive, Ali was used to teach the makeup of antimicrobial Hobbs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768